              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: TARANI A. JOHNSON       :       CIVIL ACTION
                               :       Nos. 19-3620
                               :            19-2804


                         M E M O R A N D U M


EDUARDO C. ROBRENO, J.                                March 25, 2020


          Presently before the Court are the two pro se

bankruptcy appeals filed by Tarani Johnson. Johnson filed the

same brief in both cases, thus, the Court will rule on both

appeals in one memorandum. Civil Action 19-2804 is an appeal

from the bankruptcy court’s May 21, 2019 order granting Wells

Fargo’s motion for relief from the automatic stay with respect

to Johnson’s property on West Montgomery Avenue H, Philadelphia,

Pennsylvania. Civil Action 19-3620 is an appeal of the

bankruptcy court’s July 22, 2019 dismissal without prejudice of

Johnson’s Chapter 13 bankruptcy petition after the bankruptcy

court found that she filed under the wrong chapter.1




1    The bankruptcy court’s opinion can be found at 19-3620 ECF
No. 12-2. The court held that Johnson had improperly filed the
petition on behalf of an entity, rather than herself
individually and, thus, could not maintain a Chapter 13
bankruptcy action.
                                   1
I.    LEGAL STANDARDS

           As appeals of final orders of the bankruptcy court,

this Court has jurisdiction pursuant to 28 U.S.C. § 158(a)(1).

The Court reviews findings of fact for clear error and applies

plenary review to questions of law. In re Schick, 418 F.3d 321,

323 (3rd Cir. 2005).

II.   DISCUSSION

           The issues on appeal are whether the bankruptcy court

erred in: (1) dismissing without prejudice Johnson’s Chapter 13

petition and failing to rule on her motion to convert to Chapter

11; and (2) granting relief from the automatic stay to Wells

Fargo.

      A.   Dismissal & Motion to Convert

           The salient facts pertinent to the dismissal are not

disputed. Johnson testified during a July 22, 2019 hearing that

she filed the Chapter 13 bankruptcy petition on behalf of an

entity separate from herself called “TARANI A. JOHNSON doing




                                 2
business as Silver Apple, LLC.”2 A Chapter 13 petition can only

be filed by an individual. 11 U.S.C. § 109(e). Therefore, the

bankruptcy court made no error, clear or otherwise, in

dismissing Johnson’s Chapter 13 petition without prejudice so

she could refile under Chapter 11.

          It is also within the bankruptcy court’s discretion to

grant a motion to convert. In re Myers, 491 F.3d 120, 127 (3d

Cir. 2007) (“[T]he decision whether to convert the case lies

within the sound discretion of the Bankruptcy Court.”); see 11

U.S.C. § 1307(d) (providing that the court may convert a Chapter

13 case to a Chapter 11 case). By dismissing the petition

without prejudice, the motion to convert the case became moot.

Johnson could have at any time filed a Chapter 11 petition or

pursued the Chapter 13 petition individually. Instead, Johnson

chose to appeal the dismissal without prejudice. The Court finds

no clear error or abuse of discretion in the bankruptcy court’s

2         Johnson claims to be a “moor Aboriginal New Yorker
American National but not a citizen of the United States.”
19-3620 ECF No. 4-5 p. 1. According to the Southern Poverty Law
Center, the Moorish American Resource School has explained:
“Your straw-man is a non-living, non-breathing fictitious
corporate Entity that has the same name as you except in ALL
CAPITAL LETTERS. It’s ultimately a trust that is brought into
existence with your signature. Lawfully you are the executor,
beneficiary, administrator and a stock holder of the UNITED
STATES CORPORATION.” https://www.splcenter.org/fighting-hate/
extremist-files/group/moorish-sovereign-citizens (last visited
March 24, 2020).
                                3
decision to dismiss the petition without prejudice rather than

convert it.

     B.   Relief from Stay

          Johnson contends that the bankruptcy court abused its

discretion by granting Wells Fargo’s motion for relief from the

stay without a hearing. While a hearing was scheduled, it was

continued after Johnson’s counsel failed to appear. Johnson,

however, did have the opportunity to briefly address the

bankruptcy court at that time. Both parties also had the

opportunity to present their arguments to the bankruptcy court

through their briefs. The Court concludes that the bankruptcy

court did not clearly err in ruling on the motion, especially

given the fact that Johnson was not legally able to maintain a

Chapter 13 bankruptcy. The relief from stay was based on

Johnson’s failure to pay post-petition mortgage payments on the

relevant property. Johnson does not dispute that she has not

made post-petition payments. 3 Given the unique circumstances of

this case, and based on the evidence presented to the bankruptcy

court, this court concludes that Johnson was fully heard by the


3         Johnson argues instead that Wells Fargo is not the
holder of the note. As stated by the bankruptcy court during the
aborted April 16, 2019 hearing on the motion, Johnson must pay
post-petition payments to whoever holds the mortgage and cannot
refuse to at least escrow the funds.
                                4
bankruptcy court and that the bankruptcy court did not abuse its

discretion in granting relief from the stay.

         Johnson also asserts that the bankruptcy court erred

by allowing Wells Fargo’s counsel to testify without being sworn

and by allowing him to present unauthenticated documents.

Counsel did not provide testimony. Counsel filed a May 17, 2019

supplemental verification of post-petition arrears. That

document verifies Johnson’s monthly mortgage payments during

various time periods. The bankruptcy court did not err by

considering this information when granting relief from the stay

to Wells Fargo.

    C.   Additional Allegations

         Johnson also alleges that a separate creditor, not

part of the appeal, violated the automatic stay by foreclosing

on a property in New York. However, this allegation is unrelated

to the two orders on appeal and, moreover, Johnson does not

allege the bankruptcy court committed any error related to this

allegation.

         Johnson further argues that her due process rights

were violated by the bankruptcy court’s failure to hold a

hearing on the motion to convert or the motion for relief from

the stay. Given that Johnson had ample opportunity to present

                                  5
her arguments, the Court finds no due process violation. See In

re Burchill, 591 F. App'x 176, 178 (3d Cir. 2015) (non-

precedential) (providing that there is no due process violation

when the debtor “has had numerous opportunities to be heard in

both state and federal court”).

           Finally, Johnson argues that the bankruptcy court

prevented her from amending her petition. The docket shows that

Johnson amended her plan twice. Therefore, this argument lacks

merit. There is no evidence that the bankruptcy court prevented

Johnson from amending her plan or schedules or from filing a

Chapter 11 petition.

           Because the Court affirms the bankruptcy court’s

dismissal of Johnson’s Chapter 13 petition, it finds that the

pending motions for various relief are moot and will deny them

as such.

III. CONCLUSION

           The bankruptcy court did not clearly err in its

decisions and in ultimately dismissing Johnson’s petition

without prejudice based on uncontroverted facts. Therefore, the

Court affirms the decisions of the bankruptcy court and

Johnson’s appeals are dismissed.

           An appropriate order follows.

                                   6
